DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 11/16/2021. Claims 1-18 are presently pending in the application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (US 2015/0282695) in view of Lee et al. (US 2012/0147708).
Regarding claim 1, Tay discloses an endoscope comprising: a shaft (shaft of 830; Fig. 8C); a grip (Fig. 1A) connected to the shaft at a proximal end region of the shaft (Fig. 1A); a viewing region (par. [0114]-[0116]) formed in a distal end region of the shaft; at least one proximity sensor (832; par. [0116]) having a measuring region 
Tay does not specifically disclose that its least one proximity sensor lies outside of the viewing region. Lee teaches an endoscope ([par. [0003]) wherein the shaft has proximity sensors (130; par. [0070]) that lie outside of the viewing region (see Fig. 1) in order to prevent unnecessary contact of the endoscope with the body (see par. [0006]). It would have been obvious to one having ordinary skill in the art to have provided proximity sensors outside of the viewing region of Tay in order to prevent unnecessary contact of the endoscope with the body, thereby providing an additional safety feature. 
Regarding claim 2, Tay in view of Lee disclose the endoscope as claimed in claim 1, wherein the at least one proximity sensor (Lee: 130) is arranged or formed at the distal end of the shaft (Lee: Figs. 1 and 2).
Regarding claim 3, Tay in view of Lee disclose the endoscope as claimed in claim 1, wherein a first electrode region (Lee: par. [0044]-[0045]) of the at least one proximity sensor (Lee: 130) is arranged or formed at the distal end of the shaft (Lee: Figs. 1 and 2).
Regarding claim 9, Tay in view of Lee disclose the endoscope as claimed in claim 1, further comprising an endoscope tip region (Lee: Fig. 1) that is movable relative to the shaft formed at the distal end of the shaft, such that at least one of the viewing region of the endoscope or the measuring region of the at least one proximity sensor (130) arranged at the distal end of the shaft are variable by a movement of the endoscope tip region.
Regarding claim 10, Tay in view of Lee disclose the endoscope as claimed in claim 1, wherein the at least one proximity sensor (Lee: 130) is configured to measure a signal, with said signal being dependent on a capacitance between a first electrode region of the at least one proximity sensor and a second electrode region (Lee: par. [0044]-[0048]).
Regarding claim 11, Tay in view of Lee disclose the endoscope as claimed in claim 10, wherein said signal is dependent on the capacitance between at least one of an endoscope tip and the shaft (Lee: par. [0044]-[0048]), the endoscope tip and ground or the shaft and ground.
Regarding claim 12, Tay in view of Lee disclose the endoscope as claimed in claim 10, wherein the at least one proximity sensor (Lee: 120) is configured to measure at least one second signal for determining a differential signal between the first signal (Lee: par. [0044]-[0048]).
Regarding claim 13, Tay in view of Lee disclose the endoscope as claimed in claim 12, wherein the at least one second signal depends on a further capacitance between at least one of the shaft and a ground that is adapted to be provided by a patient's body, the grip and a ground that is adapted to be provided by a patient's body, or the shaft and the grip (Lee: par. [0044]-[0048]).
Regarding claim 15, Tay in view of Lee disclose the endoscope as claimed in claim 1, wherein the evaluation device is configured to generate at least one of an acoustic or visual warning signal when the definable distance threshold value is undershot (par. [0116]).
Regarding claim 16, (Lee: par. [0044]-[0048])disclose the endoscope as claimed in claim 15, wherein the at least one warning signal varies according to a distance such that a warning signal frequency is higher for a shorter distance between the endoscope and a ground adapted to be formed by a patient's body (par. [0116]).
Regarding claim 17, Tay discloses a method for preventing a collision between an endoscope and a patient's body, comprising: carrying out a measurement of a distance between the endoscope and at least one tissue of the patient's body continuously using a proximity sensor (832) provided at least at a distal end of a shaft of the endoscope (Fig. 8C); generating a control signal when a threshold value defining a critical distance value from the tissue is attained or undershot (par. [0116]); and in response to the control signal, increasing the distance between the tissue and the endoscope (par. [0114]-[0116]).
Tay does not specifically disclose that its least one proximity sensor lies outside of the viewing region. Lee teaches an endoscope ([par. [0003]) wherein the shaft has proximity sensors (130; par. [0070]) that lie outside of the viewing region (see Fig. 1) in order to prevent unnecessary contact of the endoscope with the body (see par. [0006]). It would have been obvious to one having ordinary skill in the art to have provided proximity sensors outside of the viewing region of Tay in order to prevent unnecessary contact of the endoscope with the body, thereby providing an additional safety feature. 

Claims 4-6, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay in view of Lee, as applied to claim 1 above, in view of Warnking et al. (US 2016/0022154).
Regarding claim 4, Tay in view of Lee disclose the endoscope as claimed in claim 1 wherein the proximity sensor (Lee: 130) is configured as a capacitive sensor, with at least a first electrode region (Lee: par. [0044]), but does not specifically disclose that the a second electrode region is formed by ground that is adapted to be connected to a patient's body. Warnking teaches an analogous device wherein the proximity sensor (906; par. [0149]) is configured as a capacitive sensor and a second electrode region is formed by ground that is adapted to be connected to a patient's body (902/906; par. [0149]). It would have been obvious to one having ordinary skill in the art to have made the second electrode region of modified Tay formed by ground that is adapted to be connected to a patient's body, as taught by Warnking, as a simple substitution of one known configuration for another having the predictable result of measuring capacitance while avoiding the insertion of additional electrical wires into the device. 
Regarding claim 5, Tay in view of Lee disclose the endoscope as claimed in claim 3, but does not specifically disclose wherein the shaft further comprises a shield which is electrically insulated from the first electrode region of the proximity sensor, and the shield is made of electrically conductive material. Warnking teaches an analogous device wherein the shaft comprises a shield which is electrically insulated from the first electrode region of the proximity sensor, and the shield is made of electrically conductive material (par. [0149]). It would have been obvious to one having ordinary skill in the art to have provided the electrically insulated shield of Warnking in the device of Tay in order to improve the safety of the device.
Regarding claim 6, Tay in view of Lee in view of Warnking disclose the endoscope as claimed in claim 5, wherein the shield is made of metal, and extends from 
Regarding claim 14, Tay in view of Lee in view of Warnking disclose the endoscope as claimed in claim 1, wherein, in order to determine a capacitance to be measured between a first electrode region of the at least one proximity sensor and a second electrode region, the endoscope is configured to measure at least one further capacitance which is electrically coupled by a parasitic capacitance to the capacitance that is to be measured (Warnking: par. [0149]).
Regarding claim 18, Tay in view of Lee in view of Warnking disclose the method as claimed in claim 17, further comprising using a capacitive sensor for the distance measurement (Lee: par. [0044]-[0048]), carrying out the measurement of the distance using the capacitive sensor by measuring a first capacitance between the proximity sensor and the tissue (Lee: par. [0044]-[0048]), and measuring at least one further capacitance which is electrically coupled by a parasitic capacitance to the first capacitance that is measured (Warnking: par. [0149]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tay in view of Lee, in view of Hunter (US 2017/0196478).
Regarding claim 8, Tay in view of Lee disclose the endoscope as claimed in claim 1, wherein the at least one proximity sensor comprises a plurality of proximity sensors (Lee: Fig. 1), but does not specifically disclose each having an associated first electrode region such that a plurality of the first electrode regions are arranged along the shaft, lying behind one another, and the plurality of the first electrode regions are .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 and 17 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tay in view of Lee, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795